DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 3, 5, 6, 7, 8, disclose “polarization plane”, “reference plane of polarization”, “polarization plane airframe fixed mode”, “polarization plane ground fixed mode”.  It is unclear what is meant by these limitations.  They seem to be defining a reference plane of the antenna array, however, in the art “polarization” has a specific and well defined meaning.  There is no recitation of the array transmitting or receiving a polarized signal.  Therefore the use of the term “polarization plane” renders the claim indefinite as the scope of the term cannot be ascertained.  

	Claim 11 recites “an airframe having a nose on which the radar device is mounted”.  The construction of the sentence make it unclear whether the radar is mounted to an airframe having a nose, or whether the antenna is mounted to the nose of an airframe.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollandsworth (US5202695).

Claim 1: Hollandsworth discloses a radar device (abstract, fig 1-3, col 3 line 4)  comprising:
an antenna which has an antenna surface radiating radio waves so as to be a predetermined plane of polarization (fig 2 element 10, col 3 line 42 – col 4 line 8);
a second rotation mechanism which is connected to the antenna and rotates the antenna about a second rotation axis with a normal direction orthogonal to the antenna 
a first rotation mechanism which is connected to the second rotation mechanism and rotates the antenna and the second rotation mechanism about a first rotation axis with a direction inclined with respect to the second rotation axis as an axial direction of the first rotation axis (fig 2 elements 20, 21, col 3 line 42 – col 4 line 8); 

Claim 2: Hollandsworth discloses the first rotation axis is a roll axis of an airframe on which the antenna is mounted (fig 1 roll gimbal 12 having axis “x”, fig 2 element 20, 21, 22 having roll axes x, y z coinciding with airframe roll axis depending on orientation, col 3 lines 5-20 defining airframe relative coordinate systems, col 3 line 42 – col 4 line 8 describing sensor coordinate frame, col 5 lines 5-24 defining conversion of aircraft stabilization signals to pedestal gimbal control)

Claim 3: Hollandsworth discloses a control unit which controls the first rotation mechanism and the second rotation mechanism, wherein a reference plane of polarization which is a reference is set in advance, and wherein the control unit controls the first rotation mechanism and the second rotation mechanism such that the plane of polarization of the antenna is the reference plane of polarization (col 3 line 42 – col 4 line 48 describing control of the sensor rotation mechanisms to maintain polarization of the antenna relative to inertial ground)

Claim 4: Hollandsworth discloses in a case where the control unit controls a rotation direction of the first rotation mechanism in a forward rotation direction, the control unit controls a rotation direction of the second rotation mechanism in a rearward rotation direction (col 3 line 42 – col 4 line 48 describing control of the sensor rotation mechanisms to maintain polarization of the antenna relative to inertial ground)

Claim 5: Hollandsworth discloses the reference plane of polarization is a plane of polarization which is fixed with reference to an airframe coordinate system of an airframe on which the antenna is mounted (col 3 line 42 – col 4 line 48 describing control of the sensor rotation mechanisms to maintain polarization of the antenna relative to inertial ground)

Claim 6: Hollandsworth discloses the reference plane of polarization is a plane of polarization fixed with reference to a ground coordinate system (col 3 line 42 – col 4 line 48 describing control of the sensor rotation mechanisms to maintain polarization of the antenna relative to inertial ground, col 5 lines 5-24 defining conversion of aircraft stabilization signals to pedestal gimbal control)

Claim 7: Hollandsworth discloses the control unit acquires posture information which is information on a posture angle of an airframe on which the antenna is mounted, and controls the first rotation mechanism and the second rotation mechanism such based on the posture information that the plane of polarization of the antenna is the reference plane of polarization fixed with reference to the ground coordinate system 

Claim 8: Hollandsworth discloses a polarization plane airframe fixed mode in which the reference plane of polarization is fixed with reference to an airframe coordinate system of an airframe on which the antenna is mounted and a polarization plane ground fixed mode in which the reference plane of polarization is fixed with reference to the ground coordinate system are prepared in advance, and wherein the control unit includes a switching circuit which performs switching between the polarization plane airframe fixed mode and the polarization plane ground fixed mode (col 3 line 42 – col 4 line 48 describing control of the sensor rotation mechanisms to maintain polarization of the antenna relative to inertial ground, col 5 lines 5-24 defining conversion of aircraft stabilization signals to pedestal gimbal control)

Claim 9: Hollandsworth discloses the control unit individually controls the first rotation mechanism and the second rotation mechanism, inputs a first angle command signal to the first rotation mechanism, and inputs a second angle command signal to the second rotation mechanism to simultaneously control the first rotation mechanism and the second rotation mechanism (col 3 line 42 – col 4 line 48 describing control of the sensor rotation mechanisms to maintain polarization of the antenna relative to inertial ground, col 4 line 49- col 5 line 4 further describing determination of rotation parameters 

Claim 10: Hollandsworth discloses a third rotation mechanism which inclines the second rotation axis with respect to the first rotation axis about a third rotation axis provided on the second rotation axis with a direction orthogonal to the second rotation axis as an axial direction of the third rotation axis (fig 2 elements 20, 21, 22, col 3 line 42 – col 4 line 8);

Claim 11: Hollandsworth discloses an airframe having a nose on which the radar device is mounted (col 1 lines 7-9, 45-48 disclosing the antenna mounted to an aircraft.  It is considered inherent that an aircraft have a nose structure)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER M BYTHROW/Primary Examiner, Art Unit 3648